United States Court of Appeals
                        For the First Circuit


Nos. 09-1308, 09-1309

                         GLOBAL NAPS, INC.,

          Plaintiff/Counterclaim Defendant, Appellant,

                                  v.

      VERIZON NEW ENGLAND INC. d/b/a VERIZON MASSACHUSETTS,

           Defendant/Counterclaim Plaintiff, Appellee,

  MASSACHUSETTS DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY; PAUL
B. VASINGTON, in his capacity as Commissioner; JAMES CONNELLY, in
 his capacity as Commissioner; W. ROBERT KEATING, in his capacity
      as Commissioner; DEIRDRE K. MANNING, in her capacity as
   Commissioner; and EUGENE J. SULLIVAN, JR., in his capacity as
                           Commissioner.

                             Defendants,

                                  v.

GLOBAL NAPS NEW HAMPSHIRE, INC.; GLOBAL NAPS REALTY, INC.; GLOBAL
   NAPS NETWORKS, INC.; FERROUS MINER HOLDINGS, LTD.; and FRANK
                              GANGI,

              Counterclaim Defendants, Appellants,

 CHESAPEAKE INVESTMENT SERVICES, INC.; 1120 HANCOCK STREET, INC.,
321 HEATH STREET REALTY TRUST; CJ3, INC.; and RJ EQUIPMENT, INC.,

                     Counterclaim Defendants.


                            ERRATA SHEET

     The opinion of this Court issued on April 29, 2010, is amended
as follows:

     On page 8, line       10,   "compensation   to"   is   changed   to
"compensation for".
     On page 8, line 13, "sided with Verizon    It" is changed to
"sided with Verizon. It".

     On page 16, footnote 8, line 1, "ISP Remand Order" is changed
to "The ISP Remand Order".

     On page 16, footnote 8, line 5, "reversed" is changed to
"remanded".

     On page 22, lines 13-14, "repeals of federal statutes is even
stronger" is changed to "repeals of federal statutes" is perhaps
even stronger".

     On page 29, line 2, ". . . ." is changed to ". . .".

     On page 29, footnote 22, line 14, "Procedure,84" is changed to
"Procedure, 84".

     On page 32, line 18, "interstate" is changed to "intrastate".

     On page 32, line 19, "how of" is changed to "how many of".

     On page 35, line 3, "similar suggested a the" is changed to
"similarly suggested that the".

     On page 39, line 6, "overestimated minutes" is changed to
"overestimated local minutes".

     On page 44, line 8, "the GNAPs' companies taxes" is changed to
"the GNAPs companies' taxes".